Title: To George Washington from William Brown, 3 July 1780
From: Brown, William
To: Washington, George



Sir
Baskinridge [N.J.] July 3d 1780

Finding it not in my power to make the monthly returns your Excellency has been accustomed to receive, of all the Sick and Wounded belonging to the Army, on account of difficulties that have arisen with respect to my obtaining returns thereof from certain parts of the hospital department; I thought it would not be undesirable to your Excellency, to receive an exact return of these hospitals that are contiguous to the main army under your Excellency’s immediate command, and are filled entirely from thence—I accordingly beg leave to enclose a return of these for the month just past, after the usual form by which I have had them made to me.
If I could add the return of the Sick in Camp, that is, of such as are retained under the care of their respective regimental Surgeons, or on their passage from thence to the general hospital, my return would be complete with respect to the Sick & Wounded of this army; but for these I must refer to Doctor Cochran, who for two months past having given no account thereof to me, I presume, has thought it best to make his returns immediately to your Excellency.
The best account I can give your Excellency of the State of the other parts of the hospital department, is, that in the beginning of June there were in Virginia only eighteen Sick, remaining under the care of Dr Rickman at Chesterfield Courthouse (whither at the requisition of the Governor they had been removed, instead of to Rocky-ridge, as I had proposed)—at the Yellow Springs, which is now the only hospital in Pennsylvania, there were fifty-one under Chronic Affections—at Fishkill about the same number, and at Albany only thirty-five—Farther Eastward I am uncertain whether there are at present any hospitals, at least have not received Accounts of any on that quarter. I remain, with the highest respect, Your Excellency’s most obedient humble Servant

W. Brown Phys. Gen. of the hospl Mid. Distt

 